PER CURIAM.
Dominique Mobley was convicted of two counts of aggravated assault with a firearm and one count of possessing a firearm as a convicted felon. The jury determined that Mobley actually possessed a firearm during the assault but did not discharge it. On appeal, Mobley challenges only his sentence.
The trial court imposed consecutive three-year mandatory minimum sentences for each count pursuant to section 775.087(2), Florida Statutes. At the time of sentencing, the trial court did not have the benefit of the Florida Supreme Court’s ■recent decision in Williams v. State, 186 So.3d 989 (Fla.2016), which held that a trial court must impose mandatory minimum sentences concurrently “if the offenses arose from the same criminal epi*649sode and a firearm was merely possessed but not discharged.” Id. at 993.* Because Mobley’s sentence is inconsistent with the rule announced in Williams, we reverse and remand for resentencing.
REVERSED AND REMANDED.
B.L. THOMAS, WETHERELL, and WINSOR, JJ., concur.

 Williams was pending in the Florida Supreme Court from May 2013 until March of this year. Mobley was sentenced . in October 2013. In 2014, while this appeal was pending, we granted the State’s unopposed motion to stay this case pending Williams's outcome.